These parties had only just been married when the defendant, a railroad man, lost both feet in an accident. This would have created a difficult situation under any circumstances and with the temperaments involved it, in fact, created an impossible one. Both have been married before. It is obvious that they can never live together.
Both are asking for a decree on the ground of cruelty. If the Rousseau testimony is laid out of the picture, there is not much left of the defendant's claim, while the plaintiff's is amply proved. She may have her decree.
While the defendant has about $12,000 left of the settlement made with the railroad, the plaintiff is much better able to take care of herself than is he. She has worked for eleven years as a gate tender and is still so employed.
   The title to the house is in the plaintiff but the defendant has a right to live there during his life. Under these circumstances the house cannot be sold by either. I recommend